Citation Nr: 9904720	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  97-04 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wanda Beamon, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1950 to 
March 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating action.  In that 
decision, the regional office (RO) denied the appellant's 
petition to reopen a previously denied claim of service 
connection for a psychiatric disorder on the basis that no 
new and material evidence had been submitted.  Review of the 
claims folder indicates that, in November 1952, in April 
1966, in June 1982, and in January 1988, the Board had 
previously denied service connection for a psychiatric 
disorder. 

In a December 1998 informal hearing presentation, the 
veteran's representative made reference to clear and 
unmistakable error.  Presumably, this reference was to a 
prior denial of service connection for a psychiatric 
disability.  However, the representative did not specify 
which, if any, of the above-noted Board decisions were 
thought to be clearly and unmistakably erroneous.  In this 
regard, the Board notes that, under the provisions of Public 
Law No. 105-111, motions may be made as to clear and 
unmistakable error in prior Board decisions; however, 
specific filing requirements must be met to initiate a motion 
for revision of a prior Board decision.  64 Fed.Reg. 2134-
2141 (Jan. 13, 1999) (to be codified at 38 C.F.R. § 20.1400 
et. seq.)  (Should the veteran or his representative desire 
to pursue such a motion, information as to filing procedures 
may be found at this location in the Federal Register.)


REMAND

As noted above, the appellant's claim of service connection 
for a psychiatric disorder has been characterized as a claim 
to reopen.  This is so because the appellant's claim of 
service connection was previously denied by the Board as 
noted above.  (Although a claim to reopen was denied by the 
RO in April 1989, subsequent to the most recent denial by the 
Board, it should be pointed out that the record does not 
indicate that the veteran was served notice of this 1989 
denial.  Therefore, the Board does not find that the 1989 RO 
decision became final.)  When there is a prior final 
decision, the underlying claim of service connection may be 
considered again, but only on the presentation of "new and 
material evidence."  38 U.S.C.A. § 5108 (West 1991).  

It appears from a review of the April 1996 rating decision, 
as well as the May 1996 statement of the case, that the RO 
applied the "materiality" test adopted by the United States 
Court of Veterans Appeals (Court) test, which 
was recently invalidated by the Federal Circuit in Hodge v. 
West, 155 F.3d 1356 (Fed.Cir. 1998), evidence was considered 
"material" when it was probative of the issue at hand and 
there was a reasonable possibility of a change in the outcome 
when the newly submitted evidence was viewed in light of all 
the evidence of record.  In invalidating this test, the 
Federal Circuit reasoned that the "reasonably likely to 
change the outcome" requirement was not only unnecessarily 
stringent, it was also inconsistent with the regulation on 
point, § 3.156(a), which merely requires that newly submitted 
evidence bear directly or substantially on the specific 
matter, and be so significant that it must be considered in 
order to fairly decide the merits of the claim.  

Therefore, because it appears that the RO's determination in 
this regard turned on the standard articulated by Colvin, 
rather than relying solely on 38 C.F.R. § 3.156(a), a remand 
is required so that the RO may adjudicate the claim to reopen 
without relying on the now invalidated standard for 
"materiality" set forth in Colvin.  See Bernard v Brown, 
4 Vet.App. 384 (1993).  Accordingly, the case is REMANDED for 
the following actions:

The appellant's application to reopen a 
claim of service connection for a 
psychiatric disorder should be re-
adjudicated by the RO.  The standard for 
reopening previously denied claims as set 
forth in 38 C.F.R. § 3.156(a) should be 
used as the sole test for determining 
whether the appellant has submitted "new 
and material" evidence.  If the benefit 
sought is denied, a supplemental 
statement of the case should be issued.  
The supplemental statement of the case 
should refer to the definition of §38 
C.F.R. 3.156(a) as the sole basis for 
deciding the claim to reopen.  

After the appellant and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  The purpose of this remand is to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100 (b) 
(1998).  

